                       Case 3:18-cv-07592-JCS Document 62 Filed 03/05/19 Page 1 of 3


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
           10    Attorneys for POSTMATES INC.
           11                                   UNITED STATES DISTRICT COURT

           12                                NORTHERN DISTRICT OF CALIFORNIA

           13

           14    JOSHUA ALBERT,                                       CASE NO. 3:18-CV-07592-JCS
           15                          Plaintiff,                     DEFENDANT’S MOTION FOR LEAVE TO
                                                                      APPEAR BY TELEPHONE AT MARCH 8,
           16           v.                                            2019, CASE MANAGEMENT
                                                                      CONFERENCE; [PROPOSED] ORDER
           17    POSTMATES INC.,
                                                                      Action Filed: May 8, 2018
           18                          Defendant.                     Trial Date: None Set
           19                                                         Hearing:
                                                                      Date: March 8, 2019
           20                                                         Time: 2:00 p.m.
                                                                      Place: Courtroom G
           21                                                         Judge: Hon. Joseph C. Spero
           22

           23           Defendant Postmates Inc. (“Postmates”) hereby respectfully moves the Court to allow

           24    Postmates’ counsel, Michele L. Maryott and Dhananjay S. Manthripragada, to appear by telephone at

           25    the parties’ upcoming case management conference scheduled for March 8, 2019, at 2:00 pm.

           26           Postmates acknowledges that it is not making this request at least seven days in advance of

           27    the case management conference, as required by this Court’s standing orders and Civil L.R. 16-10(a).

           28    Postmates’ counsel had planned to attend the combined case management conference and hearing on

Gibson, Dunn &                                                    1
Crutcher LLP
                        DEFENDANT’S MOTION FOR LEAVE TO APPEAR BY TELEPHONE AT MARCH 8, 2019, CASE
                                                MANAGEMENT CONFERENCE
                       Case 3:18-cv-07592-JCS Document 62 Filed 03/05/19 Page 2 of 3


            1    Postmates’ motion to dismiss the Second Amended Complaint in person. However, on March 5,
            2    2019, this Court entered an order granting in part and denying in part Postmates’ motion to dismiss
            3    without oral argument and vacated the hearing on the motion. Dkt. 61 at 1.
            4           Postmates’ counsel believes that the issues to be addressed at the case management
            5    conference can be effectively resolved by telephonic hearing, especially since Plaintiff’s counsel will
            6    also be appearing by telephone (see Dkt. 59), and that appearing by telephone will allow for time and
            7    cost savings. Postmates has accordingly filed this Motion for Leave to Appear by Telephone as soon
            8    as practicable after receiving the Court’s order vacating the motion to dismiss hearing.
            9           For the foregoing reasons, Postmates respectfully requests that the Court grant this Motion for
           10    Leave to Appear by Telephone at the March 8, 2019, case management conference.
           11

           12
                 Dated: March 5, 2019
           13
                                                              GIBSON, DUNN & CRUTCHER LLP
           14

           15
                                                              By: /s/ Dhananjay S. Manthripragada
           16                                                          Dhananjay S. Manthripragada
           17                                                 Attorneys for POSTMATES INC.
           18

           19

           20                                       CERTIFICATE OF SERVICE

           21
                        I hereby certify that a copy of this document was served by electronic filing on March 5,
           22
                 2019, on all counsel of record.
           23

           24
                                                              By: /s/ Dhananjay S. Manthripragada
           25                                                          Dhananjay S. Manthripragada

           26                                                 Attorneys for POSTMATES INC.

           27

           28

Gibson, Dunn &                                                     2
Crutcher LLP
                        DEFENDANT’S MOTION FOR LEAVE TO APPEAR BY TELEPHONE AT MARCH 8, 2019, CASE
                                                MANAGEMENT CONFERENCE
                       Case 3:18-cv-07592-JCS Document 62 Filed 03/05/19 Page 3 of 3


            1                                        PROPOSED ORDER
            2          Defendant’s counsel may appear by telephone at the March 8, 2019, case
            3    management conference. Counsel shall make arrangements through CourtCall.
            4          It is so ordered.
            5
                 DATE: ______________________________             ____________________________________
            6                                                     Hon. Joseph C. Spero, U.S. Magistrate Judge
            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                  [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO APPEAR BY TELEPHONE AT
                                     MARCH 8, 2019, CASE MANAGEMENT CONFERENCE
